Citation Nr: 1221669	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  10-29 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for lung cancer, to include as due to asbestos exposure. 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from February 1955 to January 1957. 

The case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction over the case was subsequently returned to the Newark, New Jersey RO.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the appellant's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  


REMAND

The Veteran maintains that he was exposed to asbestos during his naval service and that such exposure caused his lung cancer.  VA recognizes that inhalation of asbestos fibers can produce fibrosis and tumors.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce lung cancer, particularly lung cancer that originates in the lung parenchyma rather than the bronchi.  For many asbestos related diseases the latency period varies from ten to forty-five or more years between first exposure and development of disease.  Veterans Benefits Administration Manual M21-1R, at IV.ii.2.C.9.

Here, personnel records note that the Veteran served onboard the USS Forrestal.  His service treatment records are negative for findings of lung cancer.

The Veteran submitted letters from his treating private physicians in March 2009.  Dr. N stated that "it is possible that exposure to asbestos can cause certain lung cancers."  Dr. K noted the Veteran's history of asbestos exposure in service and his history of cigarette smoking until about the 1960's.  He opined that the Veteran's lung cancer may be directly related to his asbestos exposure.

A May 2010 VA examination report notes the Veteran's history of lung cancer, which was diagnosed in September 2008, and his history of asbestos exposure in service.  The Veteran reported smoking one pack of cigarettes a day for 10 years; he quit smoking 45 years earlier.  The VA examiner opined that the Veteran's lung cancer "is not due to asbestos exposure.  It is due to cigarette smoking."  He further stated that the most common risk factor for adenocarcinoma of the lung was cigarette smoking.

Although the May 2010 VA examiner reports that he reviewed the Veteran's claims file, he did not include any specific discussion of the March 2009 private medical opinions.  The development of facts includes a thorough and contemporaneous medical examination, one that takes into account the records of prior medical treatment, VA adjudication regulations and guidelines provide that "if [an examination] report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2011).  See also Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); Green v. Derwinski, 1 Vet. App. 121 (1991). 

Therefore, a medical opinion is needed to reconcile (with a detailed explanation of the rationale) the conflicting opinions as to whether the Veteran's lung cancer is related to his asbestos exposure in service.  The consulting physician should specifically explain the rationale for any opinion that conflicts with those provided by the Veteran's private physicians in March 2009, and/or on VA examination in May 2010. 

Prior to the examination, all outstanding, pertinent medical records should be obtained.  In this regard, the Board notes that the RO failed to ensure fulfillment of the statutory duty to assist as set forth in 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)(1) by not making an initial request for private medical records which were identified by the Veteran, and which he authorized VA to obtain.  Specifically, in March 2009, the Veteran provided the RO a signed VA Form 21-4142, Authorization and Consent, to enable the RO to obtain his medical records from Drs. N and K.  It does not appear that the RO sought to obtain these records.  Notably, the signed authorization form dated in 2009 was valid only for a specified period of time (180 days), and automatically revoked thereafter.  Because the consent form in the claims file has expired, updated authorization is necessary.  On remand, the Veteran should again be requested to provide authorization form for release of treatment records from Drs. N and K. 

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) for the following action:

1.  The RO or the AMC should contact the Veteran and obtain the names and addresses of all medical care providers who treated him for lung cancer since his discharge from service.   

In particular, the RO or the AMC should request from the Veteran an authorization form for release of treatment records from Drs. N and K.

After the Veteran has signed the appropriate releases, the RO or the AMC should secure copies of the complete records of treatment or evaluation from all sources the Veteran identifies.  All attempts to procure records should be documented in the files.  If the RO or the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the files.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  Thereafter, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of his lung cancer.  All indicated tests and studies are to be performed, and a comprehensive social and occupational history is to be obtained.  The claims file must be provided to and reviewed by the examiner. 

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's lung cancer is etiologically related to his active service, including exposure to asbestos during active service.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  

The rationale for each opinion expressed must be provided.  The examiner must reconcile all opinions with those provided by the Veteran's private physicians in March 2009, and/or on VA examination in May 2010.  If the examiner is unable to provide any required opinion, the examiner should explain why the opinion cannot be provided. 

3.  The RO or the AMC should then readjudicate the claim seeking service connection for lung cancer.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should issue an appropriate supplemental statement of the case and afford the appellant and his representative the requisite opportunity to respond.  Thereafter, the case should be returned to the Board. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

